DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             BUNNIE STRAUB,
                                Appellant,

                                       v.

  WELLS FARGO BANK, N.A., CHRIS STRAUB, JP MORGAN CHASE
    BANK, NATIONAL ASSOCIATION, as successor in interest to
  WASHINGTON MUTUAL BANK f/k/a WASHINGTON MUTUAL BANK,
     F.A., and FAIRCONDO, INC., a Condominium Association,
                          Appellees.

                                 No. 4D14-2604

                             [November 4, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Susan     R.   Lubitz,    Judge;   L.T.    Case    No.
502012CA011910AW.

   Ronald E. D’Anna and Kristin J. Mentzer of McClosky, D’Anna &
Dieterle, LLP, Boca Raton, for appellant.

    Susan Capote and Joseph D. Wargo of Wargo & French, LLP, Miami,
for appellee JP Morgan Chase Bank, N.A.

STEVENSON, J.

    We affirm the lower court’s order disbursing the surplus proceeds to
subordinate lienholders following a foreclosure sale. We write to clarify
that, under section 45.031, Florida Statutes (2014), a foreclosure sale
takes place when ownership of the property is transferred upon issuance
of the certificate of title. Allstate Mortg. Corp. of Fla. v. Strasser, 286 So.
2d 201, 203 (Fla. 1973). Subordinate lienholders’ claims to the surplus
were timely where they were filed more than sixty days after the judicial
sale, but within sixty days of the clerk’s issuance of the certificate of title.

   Affirmed.

GROSS and TAYLOR, JJ., concur.

                             *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2